Citation Nr: 0302690	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux, claimed on a direct basis as well as 
due to undiagnosed illness.

2.  Entitlement to service connection for joint pains in the 
hands and feet, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.

4.  Entitlement to service connection for anxiety, claimed as 
due to undiagnosed illness.

5.  Entitlement to service connection for residuals of a 
right foot injury, claimed on a direct basis.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
February 1992.  Service in Southwest Asia during the Persian 
Gulf War is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

FINDINGS OF FACT

1.  The veteran served on active duty from in Southwest Asia 
during the Persian Gulf War.

2.  The competent and probative evidence of record does not 
show that the veteran has any claimed disorder which is due 
to undiagnosed illness.

3.  The evidence of record does not reveal that the veteran 
suffered an injury or disease now manifested by hiatal hernia 
with gastroesophageal reflux, joint pains in the hands and 
feet, fatigue, or anxiety that is causally related to any 
event or incident of his military service.

4.  A disability of the right foot/ankle due to injury in 
service is not supported by competent medical evidence.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
hiatal hernia with gastroesophageal reflux, joint pains in 
the hands and feet, fatigue, or anxiety, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

2.  Residuals of a right foot/ankle injury were not incurred 
in service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant law and regulations

The VCAA

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim for the benefits now on appeal was 
filed in March 2000 and remains pending.  The provisions of 
the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In a July 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  Provisions relating to the 
VCAA were set forth specifically and in detail.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examination or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e. names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  Additionally, 
the veteran was informed by letters dated in July 2001 of the 
type of evidence, both medical and non-medical, that would be 
necessary to properly substantiate and develop his Persian 
Gulf War-illness claims.

Moreover, in a September 2001 statement of the case, the RO 
notified the veteran of the regulations pertinent to claims, 
informed him of the reasons why his claims had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claims.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims. Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The record shows that extensive development was undertaken by 
the RO to obtain the veteran's service medical records, 
which, unfortunately, did not produce positive results.  
Specifically, multiple development inquires, both in the form 
of formal requests as well as via informal electronic mail 
contacts, were sent to the National Personnel Records Center, 
the Records Management Center, and the U. S. Army Reserve 
Personnel Command in an effort to obtain his service medical 
records; however, as the record currently stands, none of 
these organizations have been able to locate the veteran's 
service medical records.  In addition, the record shows that 
the RO sent the veteran notice of these results and advised 
him of his right to submit any service medical records that 
he had in his possession.  No service medical records have 
been associated with the claims file, however, as a result of 
these development efforts.

While efforts to obtain service medical records were 
unsuccessful, the record shows that the RO obtained post-
service treatment records identified by the veteran and 
provided him VA examinations in December 1998 and June 1999, 
which will be discussed below.

The veteran does not appear to contend that additional 
evidence which is pertinent to his claims exists and needs to 
be obtained, as all known and available private and VA 
medical records have been obtained and are associated with 
his claims file.

Moreover, the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  He 
also was informed of his right to a hearing and was presented 
several options for presenting personal testimony; however, 
he did not indicate on his Form 9 received in February 2002 
that he wanted a hearing before the Board.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of the veteran's 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2002).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Service connection - undiagnosed illnesses

The veteran contends that since his active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, his health declined due to his complaints of 
gastroesophageal reflux, joint pains in his hands and feet, 
fatigue and anxiety.  His available service records reflect 
that he served in the Southwest Asia theater of operations 
from February to June 1991.

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

See 38 C.F.R. § 3.317 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the U. S. Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

Preliminary comment

At the outset of its discussion, the Board once again notes 
that the veteran's service medical records are not on file.  
The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claims has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux, claimed on a direct basis as well as 
due to undiagnosed illness.

2.  Entitlement to service connection for joint pains in the 
hands and feet, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.

4.  Entitlement to service connection for anxiety, claimed as 
due to undiagnosed illness.

The veteran is seeking entitlement to the four disabilities 
listed above on the basis that they are dure to an 
undiagnosed illness related to his Persian Gulf service.

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from February to June 1991, and therefore, he 
had had active military service in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

With respect to the first claimed disability, hiatal hernia 
with gastroesophageal reflux, this is due to a diagnosed 
disease entity, not to an undiagnosed illness.  Hiatal hernia 
with gastroesophageal reflux was specifically noted on a 
January 1999 VA outpatient report.  In other words, the 
veteran's claimed hiatal hernia with gastroesophageal reflux 
may not be characterized as being the result of an 
undiagnosed illness because there is in fact a diagnosis for 
the veteran's gastrointestinal symptoms.  Service connection 
based on Gulf War service is therefore not warranted.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  The Board has therefore 
given thought to whether service connection may be granted 
for the veteran's claimed gastrointestinal disability 
regardless of his Persian Gulf service.  A preponderance of 
the evidence, however, is against this claim on a direct 
basis as well. 
The aforementioned outpatient report of January 1999 noted a 
history of this disorder dating back five years, which would 
post date its onset after service by  two years.  In 
addition, the veteran reported a history of "heartburn" 
dating back to July 1993 when he was examined by VA in 
December 1998, which also post dates his service, which ended 
in February 1992.  In addition, no medical nexus evidence is 
of record which associates any current gastrointestinal 
disability with the veteran's military service.  The Board 
concludes, based on the record, that there is no competent 
evidence to establish the incurrence of this disorder during 
the veteran's military service from January 1988 to February 
1992.

In short, applying the Hickson analysis to the claimed 
gastrointestinal disability
Leads to the following conclusions.  With respect to the 
Persian Gulf claim, Hickson element (2), Persian Gulf 
service, is met.  Element (1), an undiagnosed illness causing 
gastrointestinal complaints, is not.  Element (3) nexus, is 
therefore not established by presumption.  With respect to 
direct service connection, Hickson element (1), a current 
diagnosed gastrointestinal disability, is met.  Hickson 
element (2), in-service incurrence, is not.  Element (3), 
medical nexus, also is not met.  The veteran's claim fails on 
these bases. 

The other three disorders claimed by the veteran, joint pain 
in the hands and feet, fatigue and anxiety, have not been 
linked by the competent evidence to an undiagnosed illness.  
The claimed disabilities have been referred to in the 
clinical records as at worst vague complaints.  On the June 
1999 VA joints examination, the veteran was diagnosed with 
nonspecific arthralgias, and there are only cursory 
references to the other claimed in the record.  The December 
1998 VA Persian Gulf registry examination denotes an 
assessment of anxiety based on the veteran's reported history 
of such symptoms beginning in August 1992, and the June 1999 
VA general medical examination reflects only the veteran's 
complaint of fatigue based on his statement that he was tired 
all the time.  There is no clinical diagnosis for fatigue or 
anxiety shown by the medical evidence in this case, to 
include as due to undiagnosed illness.  The evidence of 
record, which also includes other VA and private medical 
outpatient and examination reports of record, all of which do 
not reflect treatment for these claimed disorders, weighs 
against the veteran's claim that he has joint pains, fatigue 
or anxiety which are due to undiagnosed illness.  
An undiagnosed illness causing such claimed disabilities has 
not been identified or even suggested in the medical records.

Applying the Hickson analysis to these three claimed 
disabilities, element (2) has been satisfied because the 
veteran has the requisite Persian Gulf service.  Elements (1) 
and (3), undiagnosed illness and therefore presumptive nexus, 
are lacking. 

The Board has also reviewed the record in order to determine 
whether service connection may be granted on a direct basis 
for these claimed disabilities.  See Combee, supra.

With respect to Hickson element (2), in-service incurrence, 
as noted above many of the veteran's service medical records 
are missing through no fault of his.  However, the veteran 
denied any past history of serious medical or surgical 
problems and had no pertinent abnormalities on physical 
examination when he was seen on an outpatient basis in May 
1993.  

In addition, no medical relates the onset of any of these 
claimed disorders to the veteran's military service.  There 
is simply no medical nexus evidence relating any of these 
disorders to service, failing Hickson element (3).  

To the extent that the veteran himself is attempting to 
establish a relationship between a currently identified 
disability and his military service, including his Persian 
Gulf service, it is well-established that the veteran, as a 
layperson without medical training, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

5.  Entitlement to service connection for residuals of a 
right foot injury, claimed on a direct basis.

The veteran is also seeking entitlement to service connection 
for a right foot disability.

In an outpatient treatment report dated in July 1999, the 
veteran reported that he injured his right foot in service.  
His service medical records are unavailable.  The Board has 
no reason not to accept the veteran's statement regarding an 
in-service right foot injury.  Hickson element (2), in-
service disease or injury, has arguably been met.

After having carefully considered the medical and other 
evidence of record, the Board concludes that the remaining 
claimed disability, residuals of a right foot injury incurred 
in service, has not been medically demonstrated currently.  
Hickson element (1) is therefore not met as to this issue, 
and the veteran's claim fails on that basis.
  
The medical evidence does not establish the existence of any 
current right foot disability.  Specifically, a May 1993 
outpatient report indicates that the veteran was seen for 
treatment for an unrelated condition, but pertinent to this 
discussion, he specifically denied any past serious medical 
or surgical problems, and the physical examination given at 
that time was negative for any abnormalities.  Thereafter, a 
private examination conducted in August 1996 noted that the 
veteran had good muscle strength in all extremities.  VA 
examinations conducted in December 1998 and June 1999 were 
similarly negative for any specific disability of the right 
foot or ankle; indeed, physical examination in June 1999 
showed no swelling and adequate range of motion of the feet.  
The medical evidence thus does not show an actual disability 
of the right foot or ankle currently.  


The Board has taken into consideration the veteran's reports 
of right foot pain.  However, pain alone, without an 
underlying disease process does not constitute a disability 
for VA purposes.  See Sanchez-Benitez, supra.

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of a current 
disability, as shown by the medical evidence in this case, 
the veteran's claim of entitlement to service connection for 
a right foot disability injury may not be granted.  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The Board additionally observes in passing that in the 
absence of a current disability, Hickson element (3), medical 
nexus is necessarily lacking also.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the veteran's 
service connection claims, and therefore, the benefits sought 
on appeal are denied.


ORDER

Service connection for hiatal hernia with gastroesophageal 
reflux, joint pains in the hands and feet, fatigue, and 
anxiety, on either a direct basis or due to undiagnosed 
illness, is denied.

Service connection for a right foot/ankle injury is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

